Title: To George Washington from Joshua Davis, 10 September 1776
From: Davis, Joshua
To: Washington, George



Norwick [Conn.] Septr 10 1776

I tak liberty to Inform your Excy of my Safe arival Into Norwick last Evning, With two Sea Mortors after A long Detention in giting up the Sound by Reason Of the Enemy & Contarary Wind, altho I have Indavord to Mak all despach in my power, & from The best advice I Can git hear togather with my one [own] Judgment think it Not prudent to Com any farther By Warter Am Now making Preparation to Bring them by land, With all Possabel Expedition. Persuant to my orders from the Honrbl. Majr Ginerl Ward As I Expectd when I left boston to Com up to york By Warter not Knowing the Sound was blocked up Did not bring money to pay the Vessels pilots & Sundary Othe[r] Chargs that will arise if your Exelency Think proper, plas to order me one hunrd Pound, or if more, for which I mirst [must] give an Account, I hop to your Sattisfaction. any orders your Exelency Shall be plasd to Send, Shall be Thankfully Recived & puntually obayd By your Most obedant huml. Sert

Josha Davis


P.S. Capt. Burbeck Compy with Earghtean of ginl Lees gard is with me which I belive will be Serfictiant help. The Rest of the troops I Shall Send forward.
Sene I Wrote the Above I understand thare is Danger On Som Part of the Road from this to Newyork As I find it Vary Difugalt to provid for one hunrd & thirty men Being out of provition I Send parte Forward, & Keek [keep] only What is Mentioned above only Serfitiant to hoist a mortor Submit thar farther Safty to yr Exely Better Judment.

